Exhibit 10.2
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of ____________ (the “Effective Date”), by and between Campus Crest
Communities, Inc., a Maryland corporation (the “Company”), and ___________ (the
“Indemnitee”).
     WHEREAS, the Indemnitee currently serves as a __________________ of the
Company and may, in connection therewith, be subjected to claims, suits or
proceedings arising from such service;
     WHEREAS, as an inducement to the Indemnitee to continue to serve as such
__________, the Company has agreed to indemnify and to advance expenses and
costs incurred by the Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law as hereinafter provided; and
     WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Definitions. For purposes of this Agreement:
          (a) “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred if
after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing ten percent (10%) or more of the combined voting power of all the
Company’s then-outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board of Directors of the Company (the “Board of Directors”) in office
immediately prior to such person attaining such percentage interest; (ii) there
occurs a proxy contest, or the Company is a party to a merger, consolidation,
sale of assets, plan of liquidation or other reorganization not approved by at
least two-thirds of the members of the Board of Directors then in office, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (a)(ii) of this
Section 1, individuals who at the beginning of such period constituted the Board
of Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

1



--------------------------------------------------------------------------------



 



          (b) “Corporate Status” means the status of a person who is or was a
director or officer of the Company and the status of a person who, while a
director of the Company, is or was serving at the request of the Company as a
director, officer, partner or trustee of another corporation, real estate
investment trust, partnership, joint venture, trust, employee benefit plan or
any other enterprise.
          (c) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification
and/or advance of Expenses is sought by the Indemnitee.
          (d) “Expenses” means all expenses, including, but not limited to, all
reasonable attorneys’ fees and costs, retainers, court costs, transcript costs,
fees of experts (and other professionals), witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, appealing, investigating, being or preparing to be a
witness in a Proceeding, establishing or enforcing a right to inedmnification
under this Agreement, applicable statutes or otherwise, and amounts paid in
settlement by or on behalf of Indemnitee. The term “expenses” shall also include
reasonable compensation for time spent by Indemnitee for which he is not
compensated by the Company for any period during which Indemnitee is not
providing services for compensation to the Company.
          (e) “Independent Counsel” means a law firm, or a member of a law firm,
selected by the Indemnitee and reasonably acceptable to the Company, that is
experienced in matters of business law and that neither is, nor in the past two
years has been, retained to represent (i) the Company or the Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement or of other indemnitees of the
Company under similar indemnification agreements), or (ii) any other party to or
participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder.
          (f) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether formal or informal,
civil, criminal, administrative or investigative (including on appeal), except
one initiated by an Indemnitee pursuant to Section 9.
     Section 2. Indemnification — General. The Company shall indemnify, and
advance Expenses to, the Indemnitee (a) as provided in this Agreement and
(b) otherwise to the maximum extent permitted by Maryland law in effect on the
Effective Date and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to the Indemnitee hereunder based on Maryland law as in effect on the Effective
Date. The rights of the Indemnitee provided in this Section 2 shall include,
without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by Section 2-418
(g) of the Maryland General Corporation Law (“MGCL”).

2



--------------------------------------------------------------------------------



 



     Section 3. Proceedings Other Than Derivative Proceedings by or in the Right
of the Company. The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3 if, by reason of his Corporate
Status, he is, or is threatened to be, made a party or witness to any
threatened, pending, or completed Proceeding, other than a derivative Proceeding
by or in the right of the Company (or, if applicable, such other enterprise at
which the Indemnitee is or was serving at the request of the Company). Pursuant
to this Section 3, the Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses incurred by him
or her, or on his or her behalf, in connection with a Proceeding by reason of
the Indemnitee’s Corporate Status unless it is established that (i) the act or
omission of the Indemnitee was material to the matter giving rise to the
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty, (ii) the Indemnitee actually received an improper
personal benefit in money, property or services, or (iii) with respect to any
criminal Proceeding, the Indemnitee had reasonable cause to believe that his
conduct was unlawful.
     Section 4. Derivative Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party or witness to any threatened, pending or completed derivative
Proceeding brought by or in the right of the Company (or, if applicable, such
other enterprise at which Indemnitee is or was serving at the request of the
Company) to procure a judgment in its favor. Pursuant to this Section 4, the
Indemnitee shall be indemnified against all amounts paid in settlement and all
Expenses incurred by him, or on his behalf, in connection with such Proceeding
unless it is established that (i) the act or omission of the Indemnitee was
material to the matter giving rise to such a Proceeding and (a) was committed in
bad faith or (b) was the result of active and deliberate dishonesty or (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services.
     Section 5. Indemnification for Expenses of a Party Who is Partly
Successful. Without limiting Section 3 and Section 4, if the Indemnitee is not
wholly successful in any Proceeding covered by this Agreement, but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee under this Section 5 for all Expenses incurred by him, or on his
behalf, in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis. For purposes of this Section
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
     Section 6. Advance of Expenses. The Company shall advance or reimburse all
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding to which the Indemnitee is, or is threatened to be, made a party or a
witness, within twenty (20) calendar days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Company as
authorized by law and by this Agreement has been met and a written undertaking
by or on behalf of the Indemnitee, in substantially the form attached

3



--------------------------------------------------------------------------------



 



hereto as Exhibit A or in such form as may be required under applicable law as
in effect at the time of the execution thereof, to reimburse the portion of any
Expenses advanced to the Indemnitee relating to claims, issues or matters in the
Proceeding as to which a court of competent jurisdiction determines the
Indemnitee is not entitled to indemnification. The undertaking required by this
Section 6 shall be an unlimited general obligation by or on behalf of the
Indemnitee and shall be accepted without reference to the Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.
Section 7. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including such documentation and
information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that the Indemnitee has requested indemnification.
          (b) Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 7(a) hereof, a determination, if
required by applicable law, with respect to the Indemnitee’s entitlement thereto
shall promptly be made in the specific case: (i) if a Change in Control shall
have occurred, by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee; or (ii) if a
Change of Control shall not have occurred or if after a Change of Control the
Indemnitee shall so request, (A) by the Board of Directors (or a duly authorized
committee thereof) by a majority vote of a quorum consisting of Disinterested
Directors (as herein defined), or (B) if a quorum of the Board of Directors
consisting of Disinterested Directors is not obtainable or, even if obtainable,
such quorum of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee, or (C) if so directed by a majority of the members of the Board
of Directors, by the stockholders of the Company; and, if it is so determined
that the Indemnitee is entitled to indemnification, payment to the Indemnitee
shall be made within twenty (20) calendar days after such determination. The
Indemnitee shall reasonably cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.
Any Expenses incurred by the Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold the Indemnitee
harmless therefrom.
          (c) The Company shall pay the fees and expenses of Independent
Counsel, if one is appointed pursuant to this Section 7.

4



--------------------------------------------------------------------------------



 



Section 8. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 7(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.
          (b) The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.
Section 9. Remedies of Indemnitee.
          (a) If (i) a determination is made pursuant to Section 7 that the
Indemnitee is not entitled to indemnification under this Agreement, (ii) advance
of Expenses is not timely made pursuant to Section 6, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(b)
within thirty (30) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 within twenty (20) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification is not made within twenty
(20) days after a determination has been made that the Indemnitee is entitled to
indemnification, the Indemnitee shall (A) unless the Company demands arbitration
as provided by Section 16, be entitled to an adjudication in an appropriate
court of the State of Maryland or in any other court of competent jurisdiction
or (B) be entitled to seek an award in arbitration as provided by Section 16, in
each case of his entitlement to such indemnification or advance of Expenses.
          (b) In any judicial proceeding or arbitration commenced pursuant to
this Section 9, the Company shall have the burden of proving that the Indemnitee
is not entitled to indemnification or advance of Expenses, as the case may be.
          (c) If a determination shall have been made pursuant to Section 7(b)
that the Indemnitee is entitled to indemnification, the Company shall be bound
by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 9, absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.
          (d) In the event that the Indemnitee, pursuant to this Section 9,
seeks a judicial adjudication of or an award in arbitration as provided by
Section 16 to enforce his rights under, or to recover damages for breach of,
this Agreement by the Company, the Indemnitee shall be entitled to recover in
full from the Company, and shall be indemnified in full by the Company for, any
and all Expenses incurred by him in such judicial adjudication or arbitration if
it is determined that the Indemnitee is entitled to enforce any of his rights
under, or to recover any damages for breach of, this Agreement by the Company.

5



--------------------------------------------------------------------------------



 



Section 10. Defense of the Underlying Proceeding.
          (a) The Indemnitee shall notify the Company promptly upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder;
provided, however, that the failure to give any such notice shall not disqualify
the Indemnitee from the right, or otherwise affect in any manner any right of
the Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.
          (b) Subject to the provisions of the last sentence of this
Section 10(b) and of Section 10(c) below, the Company shall have the right to
defend the Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify the Indemnitee of
any such decision to defend within fifteen (15) calendar days following receipt
of notice of any such Proceeding under Section 10(a) above, and the counsel
selected by the Company shall be reasonably satisfactory to the Indemnitee. The
Company shall not, without the prior written consent of the Indemnitee, consent
to the entry of any judgment against the Indemnitee or enter into any settlement
or compromise which (i) includes an admission of fault of the Indemnitee or
(ii) does not include, as an unconditional term thereof, the full release of the
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance reasonably satisfactory to the Indemnitee. This Section
10(b) shall not apply to a Proceeding brought by the Indemnitee under Section 9
above or Section 15.
          (c) Notwithstanding the provisions of Section 10(b), if in a
Proceeding to which the Indemnitee is a party by reason of the Indemnitee’s
Corporate Status, (i) the Indemnitee reasonably concludes, based upon an opinion
of counsel, where the choice of counsel has been approved by the Company, which
approval shall not be unreasonably withheld, that he may have separate defenses
or counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) the Indemnitee reasonably
concludes, based upon an opinion of counsel, where the choice of counsel has
been approved by the Company, which approval shall not be unreasonably withheld,
that an actual or apparent conflict of interest or potential conflict of
interest exists between the Indemnitee and the Company, or (iii) the Company
fails to assume the defense of such Proceeding in a timely manner, the
Indemnitee shall be entitled to be represented by separate legal counsel of the
Indemnitee’s choice, subject to the prior approval of the Company, which shall
not be unreasonably withheld, at the expense of the Company. In addition, if the
Company fails to timely comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or
limit or to recover from the Indemnitee the benefits intended to be provided to
the Indemnitee hereunder, the Indemnitee shall have the right to retain counsel
of the Indemnitee’s choice, subject to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company (subject to
Section 9(d)), to represent the Indemnitee in connection with any such matter.
     Section 11. Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing liability insurance for any of its
directors or officers, the Indemnitee

6



--------------------------------------------------------------------------------



 



shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer during the Indemnitee’s tenure as a director or officer and,
following a termination of the Indemnitee’s service in connection with a Change
in Control, for a period of six years thereafter.
Section 12. Non-Exclusivity; Survival of Rights; Subrogation.
          (a) The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Charter (as the
same may be amended from time to time, the “Charter”) or Bylaws of the Company
(as the same may be amended from time to time, the “Bylaws”), any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors, or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of the Indemnitee under this Agreement in respect of any action taken
or omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or repeal.
          (b) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that the Indemnitee has otherwise
actually received payment of such amounts, by or on behalf of the Company, under
any insurance policy, contract, agreement or otherwise.
     Section 13. Binding Effect.
          (a) The indemnification and advance of Expenses provided by, or
granted pursuant to, this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director or officer of the
Company or of any other corporation, real estate investment trust, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person is or was serving at the written request of the Company, and shall inure
to the benefit of the Indemnitee and his spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.
          (b) Any successor of the Company (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company shall be
automatically deemed to have assumed and agreed to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, provided that no such assumption shall
relieve the Company of its obligations hereunder. To the extent required by
applicable law to give effect to the foregoing sentence and to the extent
requested by the Indemnitee, the

7



--------------------------------------------------------------------------------



 



Company shall require and cause any such successor to expressly assume and agree
to perform this Agreement by written agreement in form and substance
satisfactory to the Indemnitee.
     Section 14. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     Section 15. Limitation and Exception to Right of Indemnification or Advance
of Expenses. Notwithstanding any other provision of this Agreement, (a) any
indemnification or advance of Expenses to which the Indemnitee is otherwise
entitled under the terms of this Agreement shall be made only to the extent such
indemnification or advance of Expenses does not conflict with applicable
Maryland law and (b) the Indemnitee shall not be entitled to indemnification or
advance of Expenses under this Agreement with respect to any Proceeding brought
by the Indemnitee, unless (i) the Proceeding is brought to enforce
indemnification or other rights under this Agreement, the Charter, the Bylaws,
liability insurance policy or policies, if any, or otherwise or (ii) the
Charter, the Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provides otherwise.
     Section 16. Arbitration.
          (a) Any disputes, claims or controversies between the parties
(i) regarding the Indemnitee’s entitlement to indemnification or advance of
Expenses hereunder or otherwise arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any stockholder of the Company (which, for
purposes of this Section 16, shall mean any stockholder of record or any
beneficial owner of shares of the Company, or any former stockholder of record
or beneficial owner of shares of the Company), either on his own behalf, on
behalf of the Company or on behalf of any series or class of shares of the
Company or stockholders of the Company against the Company or any director,
officer, agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, the Charter or the Bylaws (all of
which are referred to as “Disputes”) or relating in any way to such a Dispute or
Disputes, shall on the demand of any party to such Dispute be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”) then in
effect, except as modified herein. For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
directors or officers of the Company and class actions by the Indemnitee in his
capacity as a stockholder against those individuals or entities and the Company.

8



--------------------------------------------------------------------------------



 



          (b) There shall be three arbitrators. If there are (i) only two
parties to the Dispute, each party shall select one arbitrator within 15 days
after receipt by respondent of a copy of the demand for arbitration and
(ii) more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one arbitrator. The two
party-nominated arbitrators shall jointly nominate the third and presiding
arbitrator within 15 days of the nomination of the second arbitrator. If any
arbitrator has not been nominated within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause. For the avoidance of doubt, the
arbitrators appointed by the parties to such Dispute may be affiliates or
interested persons of such parties but the third arbitrator elected by the party
arbitrators or by the AAA shall be unaffiliated with either party.
          (c) The place of arbitration shall be Delaware unless otherwise agreed
by the parties.
          (d) There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.
          (e) In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of the State of Maryland. Any arbitration
proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. The Award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is based.
          (f) Except to the extent expressly provided by this Agreement
(including Section 5 and Section 9(d)) or as otherwise agreed between the
parties, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case by the Indemnitee as a stockholder of the Company,
award any portion of the Company’s award to the claimant or the claimant’s
attorneys.
          (g) The Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators. Judgment upon the Award may be entered in any court having
jurisdiction. To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.
          (h) Any monetary award shall be made and payable in U.S. dollars free
of any tax, deduction or offset. The party against which the Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth (30th)
calendar day following the date of the Award or such other date as the Award may
provide.

9



--------------------------------------------------------------------------------



 



          (i) This Section 16 is intended to benefit and be enforceable by the
directors, officers, agents and employees of the Company and shall be binding on
the stockholders of the Company and the Company, as applicable, and shall be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.
     Section 17. Period of Limitations. To the fullest extent permitted by law,
no legal action shall be brought, and no cause of action shall be asserted, by
or on behalf of the Company or any controlled affiliate of the Company against
the Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
controlled affiliate shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, if any shorter period of limitations is otherwise applicable to any
such cause of action, such shorter period shall govern.
     Section 18. Reports to Stockholders. To the extent required by the MGCL,
the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, the Indemnitee under
this Agreement arising out of a derivative Proceeding by or in the right of the
Company with the notice of the meeting of stockholders of the Company next
following the date of the payment of any such indemnification or advance of
Expenses or prior to such meeting.
     Section 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. One such
counterpart signed by the party against whom enforceability is sought shall be
sufficient to evidence the existence of this Agreement.
     Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 21. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 22. Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is accepted by the party to
whom it is given, and shall be given by being delivered at the following
addresses to the parties hereto:
          (a) If to the Indemnitee, to: The address set forth on the signature
page hereto.

10



--------------------------------------------------------------------------------



 



  (b)   If to the Company to:
        Campus Crest Communities, Inc.
2100 Rexford Road, Suite 414

      Charlotte, North Carolina 28211
Attn: Secretary

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
     Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

          ATTEST:   CAMPUS CREST COMMUNITIES, INC.  
 
  By    
 
       
 
      Name:
 
      Title:
 
          WITNESS:   INDEMNITEE
 
       
 
       
 
      Name:
 
      Title:

12



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
Campus Crest Communities, Inc.
Re: Undertaking to Repay Expenses Advanced
Ladies and Gentlemen:
     This undertaking is being provided pursuant to that certain Indemnification
Agreement dated ___________________, 2010, by and between Campus Crest
Communities, Inc. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).
     Terms used herein and not otherwise defined shall have the meanings
specified in the Indemnification Agreement.
     I am subject to the Proceeding by reason of my Corporate Status or by
reason of alleged actions or omissions by me in such capacity. I hereby affirm
that at all times, insofar as I was involved as [a director] [an officer] of the
Company, in any of the facts or events giving rise to the Proceeding, I (1) did
not act with bad faith or active or deliberate dishonesty, (2) did not receive
any improper personal benefit in money, property or services and (3) in the case
of any criminal proceeding, had no reasonable cause to believe that any act or
omission by me was unlawful.
     In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.
     IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this _______ day of _____________________, 20__.
WITNESS:
                                                                    
                          (SEAL)

13